DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “a splitter configured to receive the spectrogram from the first micro-Doppler sensor and segment the spectrogram into a sequence of spectrogram slices, each spectrogram slice of the sequence of spectrogram slices having a pre-determined time period; an artificial neural network ("ANN") for classifying sensed motion, the ANN comprising a recognition layer configured to receive the sequence of spectrogram slices from the splitter as an input vector”, or any variation thereof as recited.
Closest prior art Benitez USPN 2013/0041856 discloses detecting movement includes using a radar sensor to monitor a space, and receiving an output signal from the radar sensor. A Fourier transform is performed on the output signal to produce a frequency domain signal spectrum. The frequency domain signal spectrum is 
Further closest prior art Tran USPN 2015/0359467 discloses a user includes a telephone having one or more sensors to capture fitness data or vital sign data, the telephone having a wireless transceiver coupled to the processor to communicate fitness or vital sign data over a personal area network; and a processor coupled to the personal area network to process the fitness or vital sign data.
However, none of the prior art of record discloses the claims as recited.
Therefore, in light of the ISR and the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


November 6, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662